Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2022

                                     No. 04-21-00387-CV

                                    Donald W. TAYLOR,
                                         Appellant

                                               v.

             Clark ASPY, Madison Preston and Naman Howell Smith & Lee, PLL,
                                        Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16670
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       Appellant’s brief originally was due on March 30, 2022. After two extensions of time,
this court received appellant’s brief on May 2, 2022. The brief violated the Texas Rules of
Appellate Procedure in that it:
       1. did not contain an index of authorities with appropriate citations to page
       numbers, see TEX. R. APP. P. 38.1(c);
       2. did not contain a clear and concise argument with citations to legal authority,
       see TEX. R. APP. P. 38.1(i);
       3. did not contain an appendix including the necessary contents required by the
       Rules, see TEX. R. APP. P. 38.1(k).
        On May 5, 2022, we issued an order (1) striking the brief filed by appellant and (2)
directing appellant to file an amended brief in compliance with the Texas Rules of Appellate
Procedure no later than May 25, 2022. On May 23, 2022, appellant filed a motion requesting a
thirty-day extension of time to file an amended brief. We granted the request and ordered
appellant to file an amended brief in compliance with the Texas Rules of Appellate Procedure no
later than June 24, 2022.
       On June 21, 2022, appellant filed the following: (1) Appellant’s First Advisory to the
Court on the Underlying Case (the “Advisory”) and (2) an Emergency Motion for Extension of
Time to File Appellant’s Brief (“motion for extension of time”). On the same day, appellees
filed a response to the motion for extension of time.
        In appellant’s Advisory, he asks this court to “take notice of the Appellees’
misrepresentations and judges [sic] supporting conduct, for such other and further relief to which
[appellant] may be entitled to; and Appellees and Judges in their appearance to which the Court
may issue a just decision for which they may also be [entitled] to.” The Advisory bears the trial
court cause number of a case different from the case in this appeal and names as “appellees”
parties different from the appellees in this appeal. We DENY the relief requested in the
Advisory.
        Appellant’s motion for extension of time requests a thirty-day extension until July 25,
2022. Appellees oppose the extension, but ask that, if this court is inclined to grant an extension,
it do so for only two weeks. We GRANT appellant’s motion for extension of time. Appellant is
ORDERED to file an amended brief in compliance with the Texas Rules of Appellate Procedure
no later than July 25, 2022. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED. If appellant fails to file an amended brief that complies with the Rules of
Appellate Procedure by July 25, 2022, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 38.9, 42.3.
        Finally, in his motion for an extension, appellant asks the following question: “Would it
be possible to list supporting cases on separate pages, or on same page with a header for each
issue and cases below and all cases being in alphabetical order for each issue? Not only would
this assist Court in readily finding cases, reference locations, it will help organize cases logically
for each issue.” This court does not provide advice to parties on how to draft their briefs.
Appellant should familiarize himself with the requirements of Texas Rule of Appellate
Procedure 38.1 and draft his amended brief accordingly.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court